Citation Nr: 0843327	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-09 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL
		
Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from February to September 
1956. He died in October 1996, and the appellant is his 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). In an 
April 1999 Board decision, service connection for the cause 
of the veteran's death was denied. The case was then appealed 
to the United States Court of Appeals for Veterans Claims 
(Court). In a September 2000 Order, the Court vacated the 
April 1999 Board Decision and granted a joint motion for 
remand. 

In the interim, the case has been remanded by the Board more 
than once, primarily to obtain additional medical information 
and to comply with procedural requirements set forth by the 
Court. In August 2006, this case was remanded by the Board to 
clarify the appellant's representative, as her private 
attorney withdrew services. Then in September 2006, the 
Puerto Rico Public Advocate for Veterans Affairs indicated 
that they were not representing the appellant. The appellant 
named Disabled American Veteran's as her representative in 
July 2008. 

In July 2008, the appellant also submitted additional medical 
evidence.  The evidence was submitted without a waiver of 
consideration of the evidence by the RO. Under 38 C.F.R. 
§ 20.1304(a), any pertinent evidence submitted by the 
appellant or his representative must be referred to the 
agency of original jurisdiction for initial review, unless 
this procedural right is waived by the appellant or his 
representative, or unless the Board determines the benefit 
sought can be allowed on appeal without such a referral. 
Review of the July 2008 evidence that was submitted shows 
that it was previously considered, and therefore is not 
pertinent to the issue on appeal necessitating referral to 
the RO. 

The Board is sympathetic to the long delay in adjudication of 
the appellant's claim and apologizes. Regrettably though, 
once more, in order to satisfy recent case law requirements, 
and to ensure proper due process, further development is 
still required here, so the Board is again remanding this 
case to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

The Board finds that additional development is required 
before addressing the merits of the appellant's cause-of-
death claim. Specifically, under the Veterans Claims 
Assistance Act (VCAA), a notice letter is required to comply 
with the U.S. Court of Appeals for Veterans Claims' (Court's) 
decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007), which held that for DIC benefits - including cause- 
of-death claims, VCAA notice must include (1) a statement of 
the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate the 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate the DIC claim based on a condition 
not yet service-connected. In addition, this letter must 
comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), insofar as notifying the appellant-widow of all 
elements of her claim, including the downstream effective 
date element. 

An August 2006 notice letter from the AMC addresses pertinent 
effective date considerations, but does not meet the 
requirements set forth in Hupp. 

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a VCAA notice letter 
that complies with the Court's decision in 
Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007). Specifically, this additional 
VCAA notice must include (1) a statement 
of the conditions for which the veteran 
was service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition (such as his 
generalized anxiety disorder); and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected (such as his heart or 
hypertension disorders).

2. Then readjudicate the cause-of-death 
claim, in light of any additional evidence 
that may be obtained. If the claim is not 
granted to the appellant-widow's 
satisfaction, send her a SSOC and give her 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




